Citation Nr: 0430617	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  98-08 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for emphysema with 
chronic obstructive pulmonary disease (COPD).  

2.  Entitlement to service connection for emphysema with COPD 
due to in-service use of tobacco products.  

3.  Entitlement to service connection for nicotine 
dependence.  

4.  Entitlement to service connection for emphysema with 
COPD, claimed as secondary to nicotine dependence acquired in 
service.  



ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from August 1964 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the record shows COPD essentially from the 1990's.  
While there is history of COPD in prior years, no records are 
on file showing the disorder.  Evidence showing a proximity 
to service would be highly probative to this claim.  

In that regard, it is noted that with an application in 1994 
the veteran indicated that he had been determined to be 
disabled by Social Security Administration (SSA) as of 1990 
or 1991.  It appears that no attempt to obtain the SSA 
records has been made.  These records might serve to assist 
in determining the onset of the pulmonary pathology at issue.

Further, review of the record reveals that the veteran had 
occupational experience as a police officer.  There is no 
indication that any physical examinations have been requested 
from his employer.  Again, these records would presumably 
show disability and treatment therefore in the years after 
service.

With regard to the appellant's claims of entitlement to 
service connection for emphysema with COPD due to in-service 
use of tobacco products, nicotine dependence, and emphysema 
with COPD, claimed as secondary to nicotine dependence 
acquired in service, at the May 1997 VA examination, the 
veteran was diagnosed with COPD.  The VA physician stated 
that pulmonary emphysema and tobacco were related.  No 
opinion was provided as to whether the appellant's emphysema 
was related to in-service use of tobacco products or nicotine 
dependence acquired in service.  

As to claims based on the effects of tobacco products 
received by the VA after June 9, 1998, the law provides that 
a disability will not be considered service connected on the 
basis that it resulted from injury or disease attributable to 
the veteran's use of tobacco products during service. 38 
U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2003).  The 
veteran's claim was filed prior to June 9, 1998.

The Board is bound by law to follow the precedent opinions of 
VA's General Counsel.  38 U.S.C.A. 7104(c) (West 2002).  In 
one such opinion, the General Counsel clarified when 
entitlement to benefits may be awarded based upon in-service 
tobacco use, specifically finding that direct service 
connection may be established if the evidence shows injury or 
disease resulting from tobacco use in service.  VAOPGCPREC 2- 
93, 58 Fed. Reg. 42756 (1993).  The General Counsel issued a 
clarification of this opinion in June 1993 and stated that 
the opinion does not hold that service connection will be 
established for a disease related to tobacco use if the 
affected veteran smoked in service.  Rather, the opinion 
holds that any disability, allegedly related to tobacco use, 
that is not diagnosed until after service would not be 
precluded from being found service connected.  However, it 
must be demonstrated that the disability resulted from use of 
tobacco during service, and the possible effect of smoking 
before or after service must be taken into consideration.

In a subsequent precedent opinion, General Counsel found that 
where the evidence indicates a likelihood that a veteran's 
disabling illness had its origin in tobacco use subsequent to 
service, and the veteran developed a nicotine dependence 
during service that led to continued tobacco use after 
service, the issue then becomes whether the illness may be 
considered secondary to the service- incurred nicotine 
dependence.  See VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997).  
The resulting disability may be service connected on that 
basis pursuant to 38 C.F.R. 3.310(a) (2002).  Id.

In a May 5, 1997, memorandum, the VA Under Secretary for 
Health stated that nicotine dependence may be considered a 
disease for VA compensation purposes. The General Counsel 
opinion stated further that secondary service connection may 
be established, under the terms of 38 C.F.R. 3.310(a), only 
if nicotine dependence that arose in service, and resulting 
tobacco use, may be considered the proximate cause of the 
disability or death that is the basis of the claim.  In 
determining whether nicotine dependence that arose during 
service may be considered the proximate cause of disability 
occurring after service, the opinion also held that, if it is 
determined that, as a result of nicotine dependence acquired 
in service, a veteran continued to use tobacco products 
following service, adjudicative personnel must consider 
whether there is a supervening cause for the claimed 
disability that severs the causal connection to the service- 
acquired nicotine dependence.  

Finally, the veteran is notified that if he has received 
treatment for nicotine dependence, he should provide 
information making it possible to obtain the records of that 
treatment.

Under the circumstances of this case, the Board finds that 
further development is indicated.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The appellant should be contacted and 
asked to identify any all VA and non-VA 
health care providers who treated him for 
emphysema and COPD.  Authorization to 
retrieve such records should be secured 
and complete clinical records should be 
requested, if not already of record.  
Specifically, attempts should be made to 
obtain all records used by SSA in making 
the disability determination in the early 
1990's.  Additionally, with the 
appellant's assistance as needed, an 
attempt to obtain medical records from 
the time he was a police officer, to 
include physical examinations should be 
undertaken.  He is requested to provide 
such assistance as needed to attempt to 
obtain these records.  The veteran is 
also herein notified that he should 
provide any evidence he has concerning 
any treatment for nicotine dependence 
that he has had since separation from 
service.  Attempts to obtain these 
records should be documented in the 
claims folder.  If no records are 
obtained that should be noted in the 
claims folder and the appellant should be 
so informed.

2.  The appellant should be afforded an 
appropriate examination to determine 
whether the appellant has a respiratory 
disorder that is causally related to his 
tobacco use from approximately 1964 to 
1968 during service or to nicotine 
dependence acquired during that period.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner is 
requested to state in the examination 
report that the claims folder has been 
reviewed.  

Following the examination it is requested 
that the examiner render opinions as to 
the following:

a) If it is determined that the nicotine 
dependence originated during his active 
service, whether it is as likely as not 
that the emphysema/COPD is causally 
related to post service smoking which 
resulted from the in-service nicotine 
addiction?

b) If it is determined that the nicotine 
dependence is not of service origin, 
whether it is as likely as not that the 
emphysema/COPD is directly related to the 
in-service tobacco use versus pre and 
post service tobacco use?

c) It should also be noted, after a 
review of the records and examination, 
whether there is any evidence of the 
onset of the pulmonary pathology directly 
related to service.  Specifically, if 
shown shortly after service, whether it 
may be related thereto.  If the answer is 
in the negative, that too should be set 
out.

A complete rational for any opinion 
expressed should be included in the 
report.  If responses cannot be made 
without resort to speculation, that too 
should be noted.

3.  Thereafter, the RO should 
readjudicate the claims on the basis of 
all the evidence of record.  If the 
benefit sought on appeal continues to be 
denied, the veteran must be provided with 
a supplemental statement of the case 
citing all pertinent evidence and 
dispositive legal authority.  

The SSOC should additionally include a 
discussion of all evidence received since 
the last statement of the case was 
issued. The veteran should then be 
afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




